  8:20-cr-00114-RFR-SMB Doc # 86 Filed: 03/23/21 Page 1 of 1 - Page ID # 355




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR114
                                            )
      vs.                                   )
                                            )
REX LEE KMIECIK,                            )                  ORDER
PEDRO ADOLFO ROBLES,                        )
                                            )
                    Defendants.


       This matter is before the court on the defendant Rex Lee Kmiecik’s unopposed
Motion to Continue Trial [85]. Counsel needs additional time to work out a resolution of
this matter. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [85] is granted, as follows:

      1.     The jury trial, for both defendants, now set for April 5, 2021, is continued
             to May 10, 2021.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and May 10, 2021, shall be deemed excludable
             time in any computation of time under the requirement of the Speedy Trial
             Act. Failure to grant a continuance would deny counsel the reasonable
             time necessary for effective preparation, taking into account the exercise
             of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: March 23, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
